DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 11,062,184. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the application claims read on the limitations of the patent claims.
 	Below is a side-by-side comparison of application claim 1 and patent claim 1.
Application claim				Patent claim
1. A method for using augmented reality to create a printing template, the method comprising:
1. A method for using augmented reality to create a printing template, the method comprising:

capturing, using a camera of a mobile electronic device, a real world image of a surface; and

by a processor:
receiving, on a mobile electronic device, a real word image of a surface;
receiving the real world image;
(Note: “on a mobile electronic device … of a surface” in application claim reads on “capturing” step above, in patent claim. 
processing the real world image to isolate and measure a portion of the surface on which print job content is to be applied;
processing the real world image to isolate and measure a portion of the surface on which print job content is to be applied;
creating a printing template conforming to a shape and area of the isolated and measured portion of the surface,
creating a printing template conforming to a shape and area of the isolated and measured portion of the surface, 
wherein the printing template includes a plurality of separate template portions, wherein each of the separate template portions is configured to be applied to a unique portion of the print job content; and
wherein the printing template includes a plurality of separate template portions, wherein each of the separate template portions is configured to be applied to a unique portion of the print job content;

causing the real world image to be output on a display; and 
causing a display to output the printing template over the real world image.
causing the display to output the printing template over the real world image, overlaid over the isolated and measured portion of the surface.


 	As evident from the above comparison, each of the limitations of application claim 1 reads on a corresponding limitation of patent claim 1.
 	Below is a side-by-side comparison of application claims 2-11 and patent claims 2-11.
Application claims				Patent claims
2. The method of claim 1, wherein the mobile electronic device is communicatively coupled to the display.
2. The method of claim 1, wherein the mobile electronic device is communicatively coupled to the display.
3. The method of claim 1, wherein each of the plurality of separate template portions has an area and measured dimensions.
3. The method of claim 1, wherein each of the plurality of separate template portions has an area and measured dimensions.
4. The method of claim 1, further comprising receiving a selection of a type of print job.
4. The method of claim 1, further comprising receiving a selection of a type of print job.
The method of claim 4, wherein the type of print job comprises one or more of the following: wall decals; wraps; window covers; stair risers; textiles; stickers; signage; and crafts.
5. The method of claim 4, wherein the type of print job comprises one or more of the following: wall decals; wraps; window covers; stair risers; textiles; stickers; signage; and crafts.
6. The method of claim 5, wherein processing the real world image further 


7. The method as recited in claim 1, further comprising, by the processor, applying the print job content to the printing template, causing the print job content to be displayed over the real world image, overlaid over the isolated and measured portion of the surface.
8. The method as recited in claim 1, further comprising, by a graphical user interface, selecting the print job content.
8. The method as recited in claim 1, further comprising, by a graphical user interface, selecting the print job content.
9. The method of claim 8, wherein selecting the print job content includes uploading an image.
9. The method of claim 8, wherein selecting the print job content includes uploading an image.
10. The method of claim 8, wherein selecting the print job content includes selecting content from a list of available content.
10. The method of claim 8, wherein selecting the print job content includes selecting content from a list of available content.
11. The method of claim 1, further comprising, by a graphical user interface, 



	As evident from the above comparison, application claims 2-11 are identical to corresponding patent claims 2-11.
	Below is a side-by-side comparison of application claim 12 and patent claim 12. 
Application claim				Patent claim
12. A system for using augmented reality to create complex printing templates, the system comprising:
12. A system for using augmented reality to create complex printing templates, the system comprising:
a mobile electronic device including:
a mobile electronic device including:
a memory;
a memory;
a processor; and
a processor;
a graphical user interface,
a graphical user interface; and

a camera,

wherein the camera is configured to capture a real world image of a surface,
wherein the graphical user interface is configured to enable a user to select print job content, and
wherein the graphical user interface is configured to enable a user to select print job content, and

wherein the memory is configured to store software that, when run by the processor, causes the processor to:
receive a real world image;
receive the real world image;
process the real world image to isolate and measure a portion of the surface on which the print job content is to be applied;
process the real world image to isolate and measure a portion of the surface on which the print job content is to be applied;
create a printing template conforming to a shape and area of the isolated and measured portion of the surface,
create a printing template conforming to a shape and area of the isolated and measured portion of the surface,
wherein the printing template includes a plurality of separate template portions, wherein each of the separate template portions is configured to be applied to a unique portion of the print job content; and
wherein the printing template includes a plurality of separate template portions, wherein each of the separate template portions is configured to be applied to a unique portion of the print job content;

cause the real world image to be output on a display; and
cause a display to output the printing template over the real world image.
cause the display to output the printing template over the real world image, overlaid over the isolated and measured portion of the surface.


 	Below is a side-by-side comparison of application claims 13-18 and patent claims 13-18.
Application claims				Patent claims
13. The system of claim 12, further comprising the display, and wherein the mobile electronic device is communicatively coupled to the display.
13. The system of claim 12, further comprising the display, and wherein the mobile electronic device is communicatively coupled to the display.
14. The system of claim 13, wherein the software, when run by the processor, further causes the processor to apply the print job content to the printing template, causing the print job content to be displayed over the real world image, overlaid over the isolated and measured portion of the surface.
14. The system of claim 13, wherein the software, when run by the processor, further causes the processor to apply the print job content to the printing template, causing the print job content to be displayed over the real world image, overlaid over the isolated and measured portion of the surface.
15. The system of claim 12, wherein the software, when run by the processor, further causes the processor, when applying the print job content to the printing template, to: determine a change in depth between each of the separate 


16. The system of claim 12, wherein the graphical user interface is further configured to enable the user to select a type of print job.
17. The system of claim 16, wherein the type of print job comprises one or more of the following: wall decals; wraps; window covers; stair risers; textiles; stickers’ signage; and crafts.
17. The system of claim 16, wherein the type of print job comprises one or more of the following: wall decals; wraps; window covers; stair risers; textiles; stickers; signage; and crafts.
18. The system of claim 16, wherein selecting the print job content includes uploading an image.
18. The system of claim 16, wherein selecting the print job content includes uploading an image.


	As evident from the above comparison, application claims 13-18 are identical to corresponding patent claims 13-18.
	Below is a side-by-side comparison of application claim 19 and patent claim 19. 
Application claim				Patent claim 
19. A method for using augmented reality to create a printing template, the method comprising:
19. A method for using augmented reality to create a printing template, the method comprising:

capturing, using a camera of a mobile electronic device, a real world image of a surface;
receiving a selection of a type of print job including one or more of the following: wall decals; wraps; window covers; stair risers; textiles; stickers; signage; and crafts; and
receiving a selection of a type of print job including one or more of the following: wall decals; wraps; window covers; stair risers; textiles; stickers; signage; and crafts; and
by a processor;
by a processor;
receiving a real world image;
receiving the real world image;
processing the real world image to automatically identify, isolate, and measure a portion of the surface correlating with the type of print job selected and on which print job content is to be applied;
processing the real world image to automatically identify, isolate, and measure a portion of the surface correlating with the type of print job selected and on which print job content is to be applied;
creating a printing template conforming to a shape and area of the isolated and measured portion of the surface; and
creating a printing template conforming to a shape and area of the isolated and measured portion of the surface;

causing the real world image to be output on a display; and
causing a display to output the printing template over the real world image.
causing the display to output the printing template over the real world image, 


	As evident from the above comparison, each of the limitations of application claim 19 reads on a corresponding limitation of patent claim 19.
 	Below is a side-by-side comparison of application claims 20-26 and patent claims 20-26.
Application claims				Patent claims
20. The method of claim 19, wherein the mobile electronic device is communicatively coupled to the display.
20. The method of claim 19, wherein the mobile electronic device is communicatively coupled to the display.
21. The method of claim 19, wherein the printing template includes a plurality of separate template portions, wherein each of the separate template portions is configured to be applied to a unique portion of the print job content, and wherein each of the plurality of separate template portions has an area and measured dimensions.
21. The method of claim 19, wherein the printing template includes a plurality of separate template portions, wherein each of the separate template portions is configured to be applied to a unique portion of the print job content, and wherein each of the plurality of separate template portions has an area and measured dimensions.
22. The method as recited in claim 19, further comprising, by the processor, applying the print job content to the 


23. The method as recited in claim 19, further comprising, by a graphical user interface, selecting the print job content.
24. The method of claim 23, wherein selecting the print job content includes uploading an image.
24. The method of claim 23, wherein selecting the print job content includes uploading an image.
25. The method of claim 23, wherein selecting the print job content includes selecting content from a list of available content.
25. The method of claim 23, wherein selecting the print job content includes selecting content from a list of available content.
26. The method of claim 19, further comprising, by a graphical user interface, ordering a finalized print of the print job content conforming to the printing template.
26. The method of claim 19, further comprising, by a graphical user interface, ordering a finalized print of the print job content conforming to the printing template.


	As evident from the above comparison, application claims 20-26 are identical to corresponding patent claims 20-26.
Allowable Subject Matter
Claims 1-26 would be allowable upon timely filing of a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d).   
The following is a statement of reasons for the indication of allowable subject matter:   
           Regarding claim 1, no prior art, apart from U.S. Patent 11,062,184, has been found to disclose or suggest Applicant’s method for using augmented reality to create a printing template, including the step of “creating a printing template conforming to a shape and area of the isolated and measured portion of the surface, wherein the printing template includes a plurality of separate template portions, wherein each of the separate template portions is configured to be applied to a unique portion of the print job content.”
           Claims 2-11 depend from claim 1.
           Regarding claim 12, no prior art, apart from U.S. Patent 11,062,184, has been found to disclose or suggest Applicant’s system for using augmented reality to create complex printing templates, including the limitation: “create a printing template conforming to a shape and area of the isolated and measured portion of the surface, wherein the printing template includes a plurality of separate template portions, wherein each of the separate template portions is configured to be applied to a unique portion of the print job content.”
           Claims 13-18 depend from claim 12.
           Regarding claim 19, no prior art, apart from U.S. Patent 11,062,184, has been found to disclose or suggest Applicant’s method for using augmented reality to create a 
           Claims 20-26 depend from claim 21.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436. The examiner can normally be reached Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D LEE/Primary Examiner, Art Unit 2677